6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-12   Page 1 of 4




                     Exhibit 9
   6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-12          Page 2 of 4




                                                                       Writer's Email: kwoodington@dml-law.com
                                        September 22, 2020

Via electronic mail

Peter Barbur
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
PBarbur@cravath.com

RE:    Rogers, et al. v. United States Department of Health and Human Services, et al.
       Civil Action Number: 6:19-cv-01567-TMC
       Our File Number: 79.10545

Dear Mr. Barbur:

        On behalf of the Defendant Leach (hereinafter “DSS”), I am writing in response to your
letter dated September 16, 2020 in the above-referenced matter, and specifically to address the
points in that letter that apply to Leach, that is, to the South Carolina Department of Social
Services.

        As I noted during the parties’ meet-and-confer call, Ms. Dunn of the ACLU, starting in
January 2019, submitted several different FOIA requests to DSS. As far as I am aware, DSS
produced all responsive and disclosable documents in response. Of the first 15 of Plaintiffs’
Requests for Production to DSS, 12 of the requests were identical or substantially identical to the
FOIA requests. As a result, the documents produced in response to those duplicative requests
were, unsurprisingly, the same as those produced in response to the FOIA requests. Nevertheless,
you now complain that DSS’s production is “largely duplicative of documents previously
produced in response to Plaintiffs’ earlier FOIA requests. . . .” It is difficult to see how Plaintiffs
could have expected anything other than the same documents in response to requests that were
essentially the same as the FOIA requests. However, I did speak with Ms. Dunn while the
requests for production were pending, and asked her whether she was aware of anything that had
not been produced by DSS in response to the FOIA requests. She said she would check with
Plaintiffs’ counsel team, but I heard nothing further from her.

       Your letter further states that “the vast majority of the RFPs are new.” Leaving aside the


                                                  1
      6:19-cv-01567-TMC          Date Filed 10/05/20       Entry Number 107-12    Page 3 of 4


Peter Barbur
September 22, 2020
Page 2
____________________________

issue of whether the 24 “new” requests qualitatively comprise the “vast majority” of a total of
36, it does not logically follow that counsel’s ability to formulate an additional 24 requests will
result in DSS possessing documents referenced in those requests, or which were not already
responsive to other requests. As I stated on the call, the ACLU’s FOIA requests “got it right the
first time,” that is, those requests described the likely universe of relevant documents, which
DSS produced. And while your letter states that “Defendant Leach produced no documents in
response to 23 of the 36 requests,” your letter does not provide the reasons why, which were (a)
that for 10 of the “new” requests, DSS possessed no documents other than those previously
produced, (b) that for 5 of the “new” requests, DSS possessed no responsive documents at all,
and (c) that DSS objected to 8 of the 24 “new” requests.

        Your letter erroneously states that “Defendant Leach objects to requests that are
purportedly ‘identical or substantially identical’ to prior FOIA requests. To the extent Defendant
Leach is withholding documents on this basis, we are aware of no authority authorizing a
defendant to withhold documents in litigation simply because those documents were previously
requested and not produced during the FOIA process.” In fact, however, no such objection was
made by Defendant Leach. As noted above, DSS is not aware that there are any documents that
“were previously requested and not produced during the FOIA process,” except perhaps for
privileged documents listed on DSS’s privilege log.

         With regard to the matters set forth in the three full paragraphs on p. 2 of Mr. Coleman’s
letter to you of this date, the position of DSS is the same, and I adopt by reference the points
made in those paragraphs.

        I also adopt the last paragraph of that letter, as modified: In conclusion, we refer you
again to the positions succinctly stated in and throughout DSS’s Objections and Responses. In
keeping with the obligations imposed by Rule 26(g), DSS performed a thorough and complete
search for, review of, and production of documents responsive to Plaintiffs’ Request for
Documents, limited only by the legal objections and technological restrictions explained and
asserted in DSS’s Objections and Responses. If, however, you believe further discussion of this
matter would be profitable, or if you wish to propose what you believe would be suitable
parameters for the parties’ discovery responses, we are willing to hear and evaluate such
suggestions, and will wait to hear from you.

                                        Sincerely yours,

                                        DAVIDSON, WREN & DEMASTERS, P.A.

                                        s/Kenneth P. Woodington

cc:      (by electronic mail):
         M. Malissa Burnette
         Bob Cook
         Currey Cook



                                                  2
  6:19-cv-01567-TMC     Date Filed 10/05/20   Entry Number 107-12   Page 4 of 4


Peter Barbur
September 22, 2020
Page 3
____________________________

      Leslie Cooper
      Susan Dunn
      Miranda J. Li
      Daniel Mach
      Mika Madgavkar
      Christopher Ray
      Nekki Shutt
      Jay Thompson
      Miles Coleman




                                        3
